      9:19-cv-02232-MGL         Date Filed 01/25/21      Entry Number 90        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

RUSTY MERRITTE DUNBAR,                           §
               Plaintiff,                        §
                                                 §
vs.                                              §
                                                 §     CIVIL ACTION 9:19-2232-MGL-MHC
BRENDA JACOBS,                                   §
                       Defendant.                §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION,
           GRANTING JACOBS’S MOTION FOR SUMMARY JUDGMENT,
           DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT,
               AND DISMISSING THIS ACTION WITH PREJUDICE

       Plaintiff Rusty Merritte Dunbar, proceeding pro se, filed this 42 U.S.C. § 1983 lawsuit

against Defendant Brenda Jacobs (Jacobs). The matter is before the Court for review of the Report

and Recommendation (Report) of the United States Magistrate Judge suggesting Jacob’s motion for

summary judgment be granted, Dunbar’s motion for summary judgment be denied, and this action

be dismissed with prejudice. The Report was made in accordance with 28 U.S.C. § 636 and Local

Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
      9:19-cv-02232-MGL          Date Filed 01/25/21       Entry Number 90         Page 2 of 2




accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on December 21, 2020, but Dunbar failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court Jacob’s motion for summary judgment is GRANTED, Dunbar’s motion for summary

judgment is DENIED, and this action is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.

       Signed this 25h day of January, 2021, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE




                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
